Case 5:21-mj-00300-AMG Document 3 Filed 05/18/21 Page 1 of 2
-* or a
AO 442 (Rev. 08/14) Arrest Warrant
UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

UNITED STATES OF AMERICA )
v. )
. ) Case No. 1084 2:20CR01084-001WJ
Hector Joel Chavira )
Defendant )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED io arrest and bring before a United States Magistrate Judge without unnecessary
delay (name of person to be arrested) Hector Joel Chavira

Also Known As: Cortez, Hector Joel
Also Known As: Chavirra, Hector
Also Known As: Cortez, Hector
Also Known As: Chavira, Hector

who is accused of an offense or violation based on the following document filed with the court:

C Indictment () Superseding OQ Information (© Superseding Information [ Complaint
Indictment ;
C) Probation Violation Petition © Supervised Release Violation Petition © Violation Order of the
Notice Court

This offense is briefly described as follows: Defendant failed to report to the Diersen Charities Halfway House
and his whereabouts are unknown.

Date: 2 F ) | 202)

Pircer S signature
City and state: | AB CRUCeES. NM MarcHen P CLERK OF COURT

Printed name and title

 

 

 

Return

 

This warrant was received on ( date )
at ( city and state )

and the person was arrested on ( date )

 

 

 

Date:

 

 

Arresting officer's signature

 

 

 

Printed name and title

 

NA +1? - OF.
Case 5:21-mj-00300-AMG Document 3 Filed 05/18/21 Page 2 of 2

e

Case 2:20-cr-0106 WJ Document 43 (Ex Parte) File. /05/21 Page 1of1

PS8 (9/2019)
UNITED STATES DISTRICT COURT
for
NEW MEXICO
U.S.A. vs Hector Joel Chavira Docket No. 2:20CR01084-001 WJ

Petition for Action on Conditions of Release Pending Revocation Hearing
COMES NOW Luis Rodriguez United States Probation Officer presenting an official report upon the conduct
of Hector Joel Chavira who was placed under pretrial release supervision by the Honorable Gregrory B.
Wormuth, United States Magistrate Judge, sitting in the court at Las Cruces New Mexico, on December 2, 2020,
with conditions which included the following:

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

- Defendant shall be released to Diersen Charities Halfway House once bed space is available. Defendant must
abide by all program rules and requirements at the Halfway House.

Defendant must submit to drug testing and treatment as deemed appropriate by the United States Probation
Office.
PRAYING THAT THE COURT WILL ORDER A WARRANT FOR THE DEFENDANT'S ARREST

I declare under penalty of perjury that the foregoing is true and
correct.

Executed on: 02/05/2021

Luis Rodriguez ~
United States Probation Officer
Place: Las Cruces, New Mexico

CERTIF.ED @ true Uopy of ine
Origine figed m the offi

   

by
